             Case 21-03427 Document 9-1 Filed in TXSB on 03/23/21 Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF OKLAHOMA

    In re:                                                  Chapter 11

    CHESAPEAKE ENERGY                                       Case No. 20-33233 (DRJ)
    CORPORATION, et al., 1
                                                            (Jointly Administered)
                                       Debtors.

    CTF, LTD.; RONALD E. and JUDY L.
    CARLTON; RICHARD A. and
    CATHERINE A. CARLTON; BRUCE D.
    and CATHERINE B. CARLTON; and
    LAWRENCE J. FECHKO,
                                                            Case No. 21-01019
                                      Plaintiffs,

             v.


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
      Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      6100 North Western Avenue, Oklahoma City, Oklahoma 73118.




                                                                                                                A
       Case 21-03427 Document 9-1 Filed in TXSB on 03/23/21 Page 2 of 3




 CHESAPEAKE EXPLORATION,
 L.L.C.; CHESAPEAKE OPERATING,
 L.L.C.; ENCINO ENERGY, L.L.C.;
 ENCINO ACQUISITION PARTNERS,
 L.L.C.; and ENCINO OPERATING,
 L.L.C.,

                             Defendants.

      ORDER GRANTING DEFENDANTS’ SECOND AMENDED MOTION
  FOR ENTRY OF AN ORDER TRANSFERRING VENUE TO THE UNITED
STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS

       The Court having considered the Defendants’ Second Amended Motion for Entry

of an Order Transferring Venue to the United States Bankruptcy Court for the Southern

District of Texas, and upon due and proper notice to all interested parties;

       IT IS HEREBY ORDERED:

       1.     That the Defendants’ Second Amend Motion for Entry of an Order

Transferring Venue to the United States Bankruptcy Court for the Southern District of

Texas pursuant to 28 U.S.C. § 1412 is hereby GRANTED.

       2.     That the above captioned lawsuit will be transferred to the District Court for

the Southern District of Texas.

       3.     All findings of fact are based on representation of counsel.



                                            ###




                                             2
       Case 21-03427 Document 9-1 Filed in TXSB on 03/23/21 Page 3 of 3




Submitted by:

/s/ Ross A. Plourde
Ross A. Plourde (OBA #7193)
Tim J. Bomhoff (OBA #13172)
MCAFEE & TAFT A Professional Corporation
Eight Floor, Two Leadership Square
211 N. Robinson Avenue
Oklahoma City, OK 73105
Tel: (405) 235-9621
Fax: (405) 235-0439
ross.plourde@mcafeetaft.com
tim.bomhoff@mcafeetaft.com

David K. Petty (OBA #7095)
DAVID K. PETTY, PLLC
P.O. Box 1187
310 Northwest Fifth Street
Guymon, OK 73942
Telephone: (530) 338-5484
Facsimile: (580) 338-0066
Email: petty1@pettylawoffice.com

Daniel T. Donovan
Ragan Naresh
Kirkland & Ellis LLP
1301 Pennsylvania Avenue, N.W.
Washington, D.C. 20004
(202) 389-5200
Daniel.donvovan@kirkland.com
ragan.naresh@kirkland.com

Attorneys for Defendants
Chesapeake Exploration, L.L.C.
and Chesapeake Operating,
L.L.C.




                                      3
